      Case 2:19-cv-00390-TOR      ECF No. 54       filed 09/24/20   PageID.463 Page 1 of 4




 1   Kirk D. Miller, WSBA #40025
     KIRK D. MILLER, P.S.
 2   421 W. Riverside Avenue, Ste. 660
     Spokane, WA 99201
 3   (509) 413-1494 Telephone
     kmiller@millerlawspokane.com
 4   Attorney for Plaintiff

 5   Brian G. Cameron, WSBA #44905
     CAMERON SUTHERLAND, PLLC
 6   421 W. Riverside Avenue, Ste. 660
     Spokane, WA 99201
 7   (509) 315-4507 Telephone
     bcameron@cameronsutherland.com
 8   Attorney for Plaintiff

 9
                     IN THE UNITED STATES DISTRICT COURT
10                     EASTERN DISTRICT OF WASHINGTON

11   ISAAC GORDON, an individual, and          )
     all those similarly situated,             )   Case No.: 2:19-cv-0390 TOR
12                                             )
                  Plaintiff,                   )   JOINT STATUS REPORT
13                                             )   PURSUANT TO ORDER
           vs.                                 )   GRANTING, IN PART, THE
14                                             )   PARTIES’ STIPULATED MOTION
     ROBINHOOD FINANCIAL, LLC, a               )   (ECF NO. 53)
15   Delaware limited liability company,       )
                                               )
16                Defendant.                   )
                                               )
17

18         The parties, by and through their respective counsel of record, submit this

19   Joint Status Report pursuant to the Court’s Order Granting, in Part, the Parties’

20   Stipulated Motion, dated September 14, 2020 (ECF No. 53), and state as follows:
     JOINT STATUS REPORT PURSUANT TO
21   ORDER (ECF NO. 53)- 1
     4837-3022-7404v.4 0114672-000001
22
      Case 2:19-cv-00390-TOR      ECF No. 54    filed 09/24/20   PageID.464 Page 2 of 4




 1         Plaintiff states that on or about September 14, 2020, he sent to Robinhood

 2   Markets, Inc., via Certified Mail-Return Receipt Requested, a check in the amount

 3   of $7,974.43 as payment in full satisfaction of the judgment entered against

 4   Plaintiff in favor of Robinhood Markets.

 5         Plaintiff’s counsel states that on or about September 18, 2020, they received

 6   the Return Receipt from USPS, indicating the check was received by Robinhood

 7   Markets on September 17, 2020.

 8         As of the time of filing this Joint Status Report, Robinhood Markets states

 9   that it has sought but not received confirmation that Plaintiff’s check has cleared

10   and that the funds have been deposited in Robinhood Markets’ bank account.

11         But based on Plaintiff’s counsel’s assurances that they have confirmed with

12   Mr. Gordon that sufficient funds to cover the amount of the check are, and will

13   remain, in the checking account on which he drew the judgment-payment check,

14   Robinhood Markets joins Plaintiff in requesting that the Court strike the hearing

15   scheduled for September 25, 2020, at 10:00 a.m., without prejudice to Robinhood

16   Markets’ ability to request that the Court reset dates for the Debtor’s Examination

17   and for Mr. Gordon to produce financial documents if the check he provided fails

18   to clear Robinhood Markets’ bank account, in which case Mr. Gordon agrees not to

19   oppose such request.

20
     JOINT STATUS REPORT PURSUANT TO
21   ORDER (ECF NO. 53)- 2
     4837-3022-7404v.4 0114672-000001
22
      Case 2:19-cv-00390-TOR     ECF No. 54   filed 09/24/20   PageID.465 Page 3 of 4




 1         DATED this 24th day of September, 2020.

 2   KIRK D. MILLER, P.S.                     DAVIS WRIGHT TREMAINE, LLP
     s/ Kirk D. Miller                        s/ Kenneth E. Payson
 3   Kirk D. Miller, WSBA #40025              Kenneth E. Payson, WSBA #26369
     Attorney for Plaintiff                   Lauren B. Rainwater, WSBA #43625
 4                                            Attorneys for Robinhood Markets, Inc.
     CAMERON SUTHERLAND, PLLC
 5   s/ Brian G. Cameron
     Brian G. Cameron, WSBA #44905
 6   Attorney for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     JOINT STATUS REPORT PURSUANT TO
21   ORDER (ECF NO. 53)- 3
     4837-3022-7404v.4 0114672-000001
22
       Case 2:19-cv-00390-TOR      ECF No. 54    filed 09/24/20   PageID.466 Page 4 of 4




 1                             CM/ECF Certificate of Service

 2         I hereby certify that on the 24th day of September, 2020, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF System which

 4   will send notification of filing to the following:

 5
     KennethPayson@dwt.com                   Attorney for Defendant
 6   Kenneth E. Payson

 7   LaurenRainwater@dwt.com                 Attorney for Defendant
     Lauren Rainwater
 8
     bcameron@cameronsutherland.com Attorney for Plaintiff
 9   Brian G. Cameron

10   kmiller@millerlawspokane.com            Attorney for Plaintiff
     Kirk D. Miller
11

12
                                             s/ Teri A. Bracken
13                                           Paralegal

14

15

16

17

18

19

20
      JOINT STATUS REPORT PURSUANT TO
21    ORDER (ECF NO. 53)- 4
     4837-3022-7404v.4 0114672-000001
22
